DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 6-7-22.
	Claims 1, 3-9 are pending in the instant application.
Claims 6-9 are withdrawn as being drawn to non-elected species or inventions.
Claims 1, 3-5 have been examined on their merits as set forth below.

Response to Arguments and Amendments
Withdrawn Objections/Rejections
	Any objections or rejections not repeated in this Office are hereby withdrawn.

New Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosnakovski et al (Disease Models and Mechanisms, Vol. 10, pages 1211-1216 (2017)), Bosnakovski et al (The EMBO J., Vol. 27, pages 2766-2779 (2008)), Harper et al (US 2019/0024083) and Uchiyama et al (Arterioscler Thromb. Vasc. Biol., pages 1155-1161 (April 2000)), the combination further in view of Vanderplanck et al (PLos One, Vol.6, Issue 10, e26820, pages 1-14 (2011)), Uehara et al (Methods Enzymol. Vol. 201, page 370 (1991)) and Fukazawa et al (Biochem. Pharmacol. Vol. 42, page 1661 (1991)).
The claims are drawn to methods of suppressing DUX4 toxicity in a target cell overexpressing DUX4 comprising contacting the cell with an agent that reduces the expression or activity of a hypoxia response pathway protein optionally comprising 
hypoxia-inducible factor 1-alpha (HIF1A), hypoxia-inducible factor 1
beta (HIF 1B), aryl hydrocarbon receptor nuclear translocator (ARNT), CREB binding protein (CREBBP), CBP, and zinc finger CCHC-type containing 14 (ZCCHC14), which agent optionally comprises a small compound that is a Hif1a inhibitor, phosphoinositide 3-kinase (PI3K) inhibitor, tyrosine kinase inhibitor, protein kinase C inhibitor, mitogen-activated protein kinase (MAPK) inhibitor, mechanistic target of rapamycin (mTOR) inhibitor, inhibitor of Redox signaling, inhibitor of glucokinase, or which agent optionally comprises Herbimycin A, Herceptin, Iressa, calphostin C, wortmannin, LY294002, PD98059, rapamycin, diphenylene iodonium, mannoheptulose, UC2288, 4-Chloro-3-(trifluoromethyl)phenyl isocyanate (CAS 327- 78-6), Sterigmatocystin, Chetomin, Cryptotanshione, EF-24, FM19G11, or PX 12. 2.
Bosnakovski et al (Disease Models and Mechanisms, Vol. 10, pages 1211-1216 (2017)) teach that at high levels of DUX4 expression, DUX4 causes cellular toxicity and at low levels of expression, DUX4 sensitizes cells to oxidative stress (see esp. the text in the Introduction, page 1211).
Bosnakovski et al (The EMBO J., Vol. 27, pages 2766-2779 (2008)) teach That FSHD involves deletion within the large tandem D4Z4 repeat sequence near the telomere of 4q.  The D4Z4 repeat binds to a YY-1 containing transcriptional repressor complex to silence nearby genes, and deleted arrays allow inappropriate activation of nearby genes.  Bosnakovski also teaches that oxidative stress genes were found to at much reduced levels in FSHD biopsies, with elevated DUX4 expression levels. And Bosnakovski teaches that antioxidants rescued cells from DUX4 toxicity by buffering DUX4 toxicity, rather than by inactivating DUX4 protein (see esp. the text on pages 2766, 2769, 2771, Figure 3 on page 2772, text on page 2776) 
Harper et al (US 2019/0024083) teach the means and motivation to inhibit or reduce the abnormal expression of DUX4 in muscle cells by providing DUX4 inhibitors (e.g., snRNA) operably linked to hypoxia inducible nuclear factors (see esp. the Abstract, para 1, 2, 38).
Uchiyama et al (Arterioscler Thromb. Vasc. Biol., pages 1155-1161 (April 2000)) teach the treatment of hypoxia comprising the administration of herbimycin A. Uchiyama also teaches the importance of tyrosine kinase inhibitors for treating hypoxia (see esp. the Abstract, Introduction and Materials, pages 1155-1156, text page 1158, Discussion, pages 1159-1160).
Vanderplanck et al (PLos One, Vol.6, Issue 10, e26820, pages 1-14 (2011)) teach the role of DUX4 in atrophic myotubes formation and the induction of downstream targets deregulated in FSHD.  Vanderplanck also teaches the development of specific siRNAs and antisense oligonucleotides targeting DUX4 mRNA and therapeutic approaches for FSHD targeting DUYX4 expression (see esp. the abstract, introduction, pages 1-2, Development of RNA interference against DUX4 and RNA Interference against DUX4 prevents development of the atrophic myotubes phenotype, pages 4-5, Figure 6 on page 7, Figure 8 on page 9).
Uehara et al (Methods Enzymol. Vol. 201, page 370 (1991)) and Fukazawa et al (Biochem. Pharmacol. Vol. 42, page 1661 (1991)) disclose that Herbimycin A is a benzoquinoid ansamycin antibiotic that irreversibly and selectively inhibits tyrosine kinases by reacting with thiol groups . 
	It would have been obvious to one of ordinary skill at the time of filing to reduce DUX toxicity in a target cell overexpressing DUX 4 by reducing oxidative stress via a reduction in hypoxia response pathway proteins because Bosnakovski teaches that antioxidants rescued cells from DUX4 toxicity by buffering DUX4 toxicity, rather than by inactivating DUX4 protein.  It was well known in the art at the time of filing that DUX4 overexpression leads to hypoxia and oxidative stress.  It was also well known in the art that tyrosine kinase inhibitors and Herbimycin A are important for treating hypoxia, as illustrated by the teachings of Uchiyama   One of ordinary skill in the art would have reasonably expected that DUX4 toxicity is reduced in cells overexpressing DUX4 by treating the toxic cells with tyrosine kinase inhibitors and Herbimycin A, relying on the combined teachings of Bosnakovski, Bosnakovski, Harper, Uchiyama, Vanderplanck, Uehara and Fukazawa.
For the aforementioned reasons and disclosures, the instant invention would have been obvious to one of ordinary skill at the time of filing.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
8-9-22
/JANE J ZARA/Primary Examiner, Art Unit 1635